Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2022

                                      No. 04-22-00560-CV

                        IN THE INTEREST OF J.C.H.-P., A CHILD


                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00929
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On August 31, 2022, appellant filed a pro se notice of appeal challenging the trial court’s
order terminating her parental rights to her child. The clerk’s record shows appellant may be
indigent, but it does not contain anything indicating whether she has been appointed appellate
counsel. Under section 107.013 of the Texas Family Code, when the Texas Department of
Family Services seeks termination of the parent-child relationship, an indigent parent is entitled
to a court appointed attorney. See TEX. FAM. CODE § 107.013. Accordingly, we order this
appeal abated and order the trial court to determine whether appellant is indigent and entitled to
appointed counsel. If the trial court determines appellant is indigent and entitled to appointed
counsel, we further order the trial court to appoint appellate counsel by October 3, 2022. We
further order the district clerk to file a supplemental clerk’s record containing the trial court’s
order appointing appellate counsel by October 12, 2022. All appellate deadlines are suspended
until further order of this court.

       It is so ORDERED September 22, 2022.


                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT